                                         Case 3:19-cv-06413-WHO Document 104 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL JURICICH,                                  Case No. 19-cv-06413-WHO
                                                        Plaintiff,                          ORDER OF CONDITIONAL
                                   8
                                                                                            DISMISSAL UPON SETTLEMENT;
                                                 v.                                         DENYING RULE 54(B) MOTION AND
                                   9
                                                                                            ADMINISTRATIVE MOTION TO
                                  10     COUNTY OF SAN MATEO, et al.,                       MODIFY PRE-TRIAL SCHEDULE AS
                                                                                            MOOT
                                                        Defendants.
                                  11
                                                                                            Re: Dkt. Nos. 99, 101, 103
                                  12
Northern District of California
 United States District Court




                                  13
                                              On January 29, 2021, I denied plaintiff Michael Juricich’s motion for partial summary
                                  14
                                       judgment and granted in part and denied in part defendants’ motion for summary judgment. Dkt.
                                  15
                                       No. 98. The parties have now agreed to a settlement. Dkt. No. 103. IT IS HEREBY ORDERED
                                  16
                                       that this case is DISMISSED with prejudice and any hearings scheduled in this matter are
                                  17
                                       VACATED. However, if any party certifies, within ninety (90) days, that settlement has not
                                  18
                                       occurred, or that settlement of the claims is without prejudice, this order shall be vacated and the
                                  19
                                       case be reopened for further proceedings.
                                  20
                                              Juricich’s motion for entry of judgment under Rule 54(b), Dkt. No. 99, and administrative
                                  21
                                       motion to modify the pre-trial schedule, Dkt. No. 101, are DENIED as moot.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: February 8, 2021
                                  24

                                  25

                                  26                                                                 William H. Orrick
                                                                                                     United States District Judge
                                  27
                                  28
